On April 1, 1926, appellant filed a motion for rehearing consisting of twenty-one pages in which the only question raised was the one discussed in the opinion on rehearing. *Page 522 
On April 28, 1926, he filed a supplemental motion and argument
which also related to this single point. On May 26, 1926, a supplemental argument was filed which discussed certain alleged errors in the charge upon self-defense and the refusal of special charges upon the same subject. This argument is based wholly upon a matter not mentioned or referred to in either the motion or supplemental motion. It was not attached to either of the motions and was overlooked at the time the opinion on rehearing was considered, but even had our attention been directed to it the propriety of its consideration is doubtful because the matters to which it relates were not mentioned in the motions referred to. Appellant now asks leave to file a second motion for rehearing presenting the matters omitted from both the original and supplemental motions. We think it comes too late to merit attention. However, being solicitous that no injustice be done appellant we have investigated the question presented and believe the exceptions urged to the charge on self-defense entirely too general to call the trial court's attention to the particular point now urged, which is, that appellant was entitled to a charge on "threats" not intermingled with a general charge on self-defense. Appellant urges that if his exceptions were too general his special requested charges were sufficient to have called the court's attention to the point. We have examined them and are not in accord with his contention. The court already having undertaken to charge upon the subject of self-defense, in which the jury was told that any threats made by deceased could be considered, the special charges (even when taken in connection with the indefinite exceptions to the charge given) — were not specific enough to direct the court's attention to the point now urged as error. Boaz v. State, 89 Tex.Crim. Rep., 231 S.W. 790; Parker v. State, 98 Tex.Crim. Rep., 261 S.W. 782; Bell v. State, 99 Tex.Crim. Rep., 268 S.W. 168.
Appellant's request to file second motion is denied.
Request denied.